DETAILED ACTION
This action is in response to the application filed on 10/30/2020. 
Claims 1-20 are pending.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 10/30/2020 has been considered by the examiner (see attached PTO-1449).

	
		Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to determining a type of partitioning used to encode a point cloud having a set of points in a three-dimensional space using at least three binary syntaxes or inferring at least one syntax of the at least three binary syntaxes.

Prior art was found for the claims as follows:

- Chou et al. (US20170347122 A1)
Chou discloses encoding/decoding point cloud data using different partitions including the partitions associated with different regions of a point cloud, different spatial resolution of point cloud etc.

- Li et al.  (WO 2020248562)


The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1 and 11, determining a type of partitioning used to encode a point cloud having a set of points in a three-dimensional space using at least three binary syntaxes or inferring at least one syntax of the at least three binary syntaxes.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481